Title: From James Madison to John G. Jackson, 3 December 1809
From: Madison, James
To: Jackson, John G.


Sir,
Washington Dec: 3. 1809.
I have received your letter of Oct: 29 covering the resolutions of the 119 Regiment of the Virginia Militia.
The Spirit which these resolutions express, is the more to be approved and relied on, as it is the result of an examination into the foreign aggressions committed against the United States, & into the proceedings of the Government in consequence of them. A conviction of the justice of our cause, & a determination to maintain the National rights, as transmitted by the Fathers of the Revolution, form a ground on which faithful Citizens of every political denomination, will never fail to unite their energies at the call of their Country; As these energies are the only foundation on which, next to the favor of Heaven, we ought to rest the security of every thing dear to a free & independent Nation.
Should such a call become necessary, the tender of Service made by yourself, and your companions on the military roll, will doubtless receive the attention due to the patriotism which prompted it.
For the favorable expressions applied to myself, I offer in return, assurances of my respect, & good wishes.
James Madison
